Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 8-14 are allowed in view of amendment and argument presented on 06/30/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Koopman on 07/15/2022.

The application has been amended as follows: 
	Claims 6-7 and 15-20 are cancelled.
	Claims 1 and 8 are amended as follows:

1. (Currently Amended) An electric resistance welded steel pipe for producing a hollow stabilizer,
the electric resistance welded steel pipe being a steel pipe for producing a hollow stabilizer and comprising:
on a pipe inner surface, an internal weld bead cut portion having an outline shape of a three-peak shape along a circumferential direction in which a trough portion is formed on each of both right and left sides across a weld zone, wherein
in the internal weld bead cut portion, a  a central portion in the circumferential direction of the trough portion and a top of right and left peak portions located on both right and left sides of the trough portion is 160° or more and less than 180°  
8. (Currently Amended) A production method for an electric resistance welded steel pipe for producing a hollow stabilizer comprising:
a first step of molding a steel sheet into a cylindrical shape by cold molding to form an open pipe, butting end portions in a width direction of the open pipe against each other, and
performing electric resistance welding to the end portions to form an electric resistance welded pipe;
a second step of heating the electric resistance welded pipe to a temperature of 850°C or more and 1000°C or less, and then applying hot stretch reducing to the electric resistance welded pipe at a rolling temperature of 650°C or more and 1000°C or less and at a cumulative reduction ratio of 30% or more and 90% or less; and
a third step of adjusting an internal weld bead cut portion having an outline shape of a three-peak shape along a circumferential direction in which a trough portion  is formed on each of both right and left sides across a weld zone such that a a central portion in the circumferential direction of the trough portion and a top of right and left peak portions located on both right and left sides of the trough portion is 160° or more and less than 180° 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Kodama (US 20080105731).
Kodama discloses Kodama teaches a bead cutting shape of an electric resistance welded steel pipe (paragraph [0004]) with at least three peaks along a circumferential (concave fine) that includes lower (trough) portions ([0091]; Fig. 6, 11 and 14 cut portion), further “inner pipe surface” is open to broad interpretation and the pipe shown in Fig. 6 meets a definition of “inner pipe surface (where the bead cutting occurred) ([0091; Fig. 6, 11 and 14).  However, Kodama does not disclose the cut portion has depth H of 0.3 mm or less and an angle θ between 160-180 degree.
Even if Figure 6 suggests an angle θ of cut portion with three peaks, the angle θ is not equivalent to instant claimed angle θ range since the value of angle θ in Figure 6 is not scaled at all.
No prior art can be found to disclose instant claimed tough portion having depth H of 0.3 mm or less and an angle θ between 160-180 degree.
Hence, instant claims 1-5 and 11-14 are allowed.  As a result of allowed claim 1, withdrawn process of making of claims 8-10 are rejoined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733